Citation Nr: 0703173	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne. F. Bolinger, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to September 
1971, and from August 1977 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
paranoid schizophrenia.  However, the veteran subsequently 
submitted evidence in the form of a September 2005 private 
psychologist's statement which indicated he currently has 
PTSD due to active service.  Consequently, the Board has 
construed the current appellate issue as service connection 
for an acquired psychiatric disorder, to include paranoid 
schizophrenia and PTSD.

This case was previously before the Board in August 2006, at 
which time it was remanded to comply with the veteran's 
hearing request.  He subsequently provided testimony at a 
hearing before the undersigned Veterans Law Judge in November 
2006.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  The case has now been 
returned to the Board for further appellate consideration.

For the reasons detailed below, the Board concludes that 
additional evidentiary development is required for a full and 
fair resolution of this appeal.  Accordingly, the appeal will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  


The Board finds that additional development is required in 
order to comply with the duty to assist in this case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In this case, the Board acknowledges that service medical 
records dated in March 1971 reflect the veteran was diagnosed 
with schizoid personality, existed prior to enlistment 
(EPTE).  These record indicate that the veteran had had 
serious financial concerns, and that his child had died which 
added to his despondency.  However, congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  The service medical 
records do not otherwise show that he was diagnosed with an 
acquired psychiatric disorder during this period of active 
service.  In fact, his psychiatric condition was clinically 
evaluated as normal on his July 1971 discharge examination.  
Further, there are no records on file indicating he was found 
to have an acquired psychiatric disorder during the August to 
November 1977 period of active duty.

In addition, the first evidence of psychiatric problems in 
the post-service medical records appears to be in January 
2002, approximately 24 years after his November 1977 release 
from active duty.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

A Mach 2003 VA examiner opined that it was possible that the 
veteran's years of military service aggravated to some 
unspecifiable degree his tendency toward personality 
functioning and subsequent psychotic symptoms.  However, it 
seemed more clear that the veteran's pre-military pattern of 
personal functioning pointed positively to the schizoid 
pattern of personality functioning with attendant paranoid 
and psychotic symptoms that had colored his life throughout 
his post-military career.  The examiner also stated that it 
appeared the veteran's inter-personal patterns became more 
pronounced during his years from military service from 1966 
to 1971 and again more pronounced after leaving the military.  
Further, the examiner noted that, at that time, the veteran's 
primary problems while enlisted in the service were financial 
problems and the recent death of his two and one-half month 
daughter from SIDS, and were not specific to military service 
per se.

The Board finds that it is not entirely clear from the March 
2003 VA examiner's opinion whether the veteran's diagnosed 
paranoid schizophrenia was in fact caused by his active 
service.  For example, the examiner states that the veteran's 
military service may have aggravated his tendency toward 
personality functioning and subsequent psychotic symptoms, 
and that his symptoms became more pronounced.  As such, it 
raises the possibility that the schizoid personality 
diagnosed during service may have been aggravated to the 
extent it developed into an acquired psychiatric disorder.  
The examiner did not specifically state that the paranoid 
schizophrenia was not incurred and/or aggravated by active 
service, to include the treatment for schizoid personality 
therein.  Moreover, while the examiner stated that the 
veteran's primary problems were not specific to military 
service per se, the Board cannot ignore the fact that they 
did occur while he was on active duty.  

The Board also notes that the veteran submitted a September 
2005 statement from W. E. C. Ph.D., a private psychologist 
(hereinafter, "Dr. C") who diagnosed the veteran with both 
PTSD and schizophrenia, paranoid type.  Although Dr. C did 
not specifically relate the schizophrenia to the veteran's 
active service, he did opine that the PTSD was due to combat 
and other trauma.  The trauma noted by Dr. C included 
incidents that occurred in the Republic of Vietnam, as well 
as the death of the veteran's daughter from SIDS.  

The Board notes that it is not clear from the record whether 
the veteran actually engaged in combat during his active 
service, or whether he even had service in the Republic of 
Vietnam.  For example, the record does not reflect he was 
awarded any awards or decorations confirming combat service.  
Except for DD Form 214s, his service personnel records do not 
appear to be of record.  The Board observes that a DD Form 
214 for the June 1968 to September 1971 period does not 
indicate any foreign and/or sea service, and states that he 
had no dates of service in Vietnam.  However, the DD Form 214 
for the May 1965 to June 1968 period notes that he had over 
one year and seven months of foreign and/or sea service, and 
does not state whether it included service in Vietnam.  

In view of the foregoing, the Board concludes that it is not 
clear from the competent medical evidence whether the 
veteran's current psychiatric disorders, to include the 
diagnoses of paranoid schizophrenia and PTSD, are causally 
related to active service.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the 
Board finds that a remand is required in order to clarify the 
current nature and etiology of the veteran's psychiatric 
disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (an examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated below, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
psychiatric condition since March 2003. 
After securing any necessary release, the 
RO should obtain these records.

2.  The RO should also request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.

3.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify these stressors through official 
channels, to include obtaining his 
service personnel records.

4.  Thereafter, the veteran should be 
afforded an examination to determine the 
current nature and etiology of the 
veteran's current psychiatric disorder.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner must make a specific 
determination as to whether the veteran 
currently has PTSD.  Moreover, for any 
current psychiatric disorder found to be 
present, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disorder is 
causally related to military service, to 
include the confirmed stressors of active 
service and/or his treatment for schizoid 
personality therein.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in January 2005, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

